Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 1 of 27

Exhibit A
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 2 of 27

Teealscn ters oute eisai concealing

_

business entities and ...
misrepresentations”

 

Former Ga. Regent Dean Alford ran $6 million Ponzi
scheme, suit says

AJC CONTINUING COVERAGE: FRAUD ALLEGATIONS | Oct 21,2019

By Eric Stirgus, The Atlanta Journal-Constitution

The investors said they were assured the energy project would be profitable,

and that the man behind it, Dean Alford, had exemplary credentials.
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 3 of 27

Alford was a former state lawmaker and was, at the time, on the powerful
Geordfs Boat of Regents, which sets policy for the state’s largest public §}

colleges and universities.

But a civil lawsuit filed Friday by 39 investors says Alford swindled them out

of nearly $6 million in what they describe as a Ponzi scheme.

The lawsuit is the latest legal trouble for Alford, 66, who resigned his seat on
the board earlier this month the same day he was charged with filing false
paperwork and forging a university employee’s signature to try to get about

$2.2 million for his Rockdale County-based business, Allied Energy Services.

> RELATED: Former Ga. Regent turns himself in on fraud charges

About a dozen others, including Alford’s wife, were named as defendants in
the lawsuit, but the investors say Alford was the main character in the alleged
scam. In all, there were 436 investors, the lawsuit complaint says. Most of the

plaintiffs live in Columbus, Georgia.

“Defendants’ fraudulent scheme was to... steal a portion of the Plaintiffs’
money, conceal the theft through deceit, including, without limitation,
fraudulent investments, business entities and documentation and
misrepresentations, and use the funds for their own lavish lifestyle,” said the

complaint, filed in U.S. District Court in Middle Georgia.

Efforts to reach Alford through Robert E. Wilson, a former DeKalb County

district attorney who is representing Alford in the criminal case, were
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 4 of 27

unsuccessful Monday. Wilson has said he and Alford are cooperating with

P

the inestigae effoft, but declined to offer details. (% !

Alford’s wife, Debbie Dlugolenski Alford, and her son, David Dlugolenski, also
a defendant, are “shocked at these allegations,” their attorney, Kevin L. Ward,
said Monday. “They know nothing about the facts alleged.” The complaint
says the two knew or assisted Alford. Dlugolenski Alford, the former chief
executive of the Georgia Lottery, filed for divorce after the criminal charges,

Ward said.

David Dlugolenski left the company in 2015, said Ward, who added he’s
trying to remove David and his mother from the lawsuit. Ward noted the
investments in the project began in 2018. Alford is the only name listed on
the company’s annual registration with the Georgia Secretary of State’s

office.

Alford’s company was founded in 1977 and worked on several projects in
Georgia. In June 2018, Alford’s company announced plans to build a waste-
to-energy plant at the city of Augusta’s landfill. The facility would convert up
to 175,000 tons of trash a year into pinkie-sized pellets that can be burned as
biomass fuel or converted into building materials, The Augusta Chronicle

reported.

The project costs were about $36 million, according to the lawsuit complaint.
Unable to get funding from corporate partners and venture capitalists to
build the plant, Alford and others “concocted a scheme to use individual

investors to raise funds,” according to the lawsuit complaint. The biggest
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 5 of 27

contributor, according to the lawsuit, was Chattanooga-based Dynamic W2E -
12 LL whicinvestéd $1.4 million. Most investors said they contributed SQ j
between $25,000 and $100,000.

While news reports said Alford’s company sought state and federal

permitting for the project, the lawsuit complaint said that never happened.

The lawsuit says in an effort to pay back the people who put money in the
landfill project, the defendants “furthered their fraud by concocting a Solar

Energy project to gain additional investors.”
> MORE: Former UGA student pleads guilty to running Ponzi scheme

The initial investors said Alford either told them “the check is in the mail” or

didn’t reply.

“In more recent days, Dean has continually represented to Plaintiffs that
repayment of their money was imminent — however, to date, although
demand of their return has been made, Defendants have yet to pay them,”

according to the lawsuit complaint.

Some plaintiffs said they invested in Allied’s “Georgia Power Solar Farm

Project,” but Georgia Power said Monday it has no affiliation with Allied.
The plaintiffs want their money back, including interest.

> RELATED: Ga. Regents member resigns amid criminal investigation
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 6 of 27

In the criminal case, Alford allegedly last month gave Versant Funding, a
/ - \
Florid bas busines, purchasing agreements and fraudulent invoices for Q
work he said was done by his company. Versant is a financial services sector
that specializes in “factoring,” a financial transaction in which a business may

sell its accounts receivable to a third party at a discount and pay a fee when

the money is collected. Versant is a defendant in the civil case.

The invoices were for work Alford claimed his company did for the University
of Georgia, officials said. The arrest report says there were also three invoices
for Georgia Military College, two for Synovus and one for Inman Solar Inc.,
based in Atlanta. The invoices were sent between Sept. 20 and Oct.1, the

arrest report says.

Gov. Brian Kemp asked for Alford’s resignation when the criminal charges
were announced. The governor has the authority to appoint Alford’s

replacement, but has not yet chosen a successor.

 

Support real journalism. Support local journalism. Subscribe to The Atlanta Journal-

Constitution today. See offers.

THE STORY SO FAR

Previously: Dean Alford resigned from the Georgia Board of Regents after being charged with

racketeering and criminal attempt to commit theft by taking.

The latest: About 40 plaintiffs filed a civil lawsuit against Alford and others, accusing Alford of being

the ringleader in a Ponzi scheme.
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 7 of 27

Exhibit B
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 8 of 27

Case:4:19-cv-00172-CDL Document6 Filed 10/18/19 Page 8 of 28

AO 440 Rev. 06/12). Sionmons ne Chi'Nellon Page Z)
Civil Action No.: ™
PROOF OF SERVICE
(This sectlon should not be filed with the court unless required by Fed. 8. Cy. P. 4)

This summons for (aume-of individual and tifle, fany) ALLIED ENERGY SERVICES, LLC

was reoeived by me'on Wate) 11/1/19 :

 

C7 I personally served the sommons on the individual at (place)
. on (date) ; oF

 

01 } feftthe sommons at the individual's residence or usual place of abode with fame)
, aperson of suitable age and disoretion who resides there,

, and-mailed a copy to: thé individual's Jest known address; or

 

on (date)
@ I served the summons on frame oftndtvideal) © JANE DOE (refused to divulge name)
designated by law to accept service of process on behalf of frame oforgankation) AL LIED ENERGY SERVICES, LLC

at: 1506 Klondike Road CONYERS, GA 30094 on date) 11/4/19 @ 9:55 AM or

» who Is

3 or

 

C.J retumed the summons unexeouted becauss

 

CF -Other fpeciiy::
My. fees:are $ forteavel and $ for-servioes, for a tombof$ 000 ‘
L declare under penalty. of perjury that this information is true, .
eu ALE
OO ‘Serven'y algun
DON WAKEFIELD, JR./ PROCESS SERVER
“Printed nate and tlife

 

251 SPRINGS XING, CANTON, GA 30114

 

Server's actives

Additional information regatding attempted service, ete:

 
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 9 of 27

Case 4:19-cv-G0172-CDL Documerit6 Filed 10/18/19 Page 8 of 28

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This-summons for: fame of eedividaal and tithe, if aay) ALLIED ENERGY SERVICES, LLC

was reodived by.me-on fam) 11/5/19

 

crt personally seeved the-samnions'on the individual at solace) —_
: on (dai) _ 10

 

O-Hoft the summons atthe individeal’s residence or usual place:of abode with frame)
, 8 person of suitable-age and disoretion who resides there,
4 and-malled a copy'to the individual's last known address; or

 

- ongtee)
Laerved the-sunimons'ot iamedftadbtina JANE DOE (refused to divulge name) __, who is
-‘designatatl- iy law to accept serviodiof process-on behalf-of frome ofargakaiiod? ALLIED ENERGY SERVICES, LLC
at: 1506 Klondike Road CONYERS, GA 30094 on-(éate4 4/5/19 @ 12:15 PM &
8 retuned the summons unexestfed because

3 or

 

“My fess: arc'S. ‘fortravel-and $ for services, fora total. of $ 0.00 ‘

L declare under penilty of petjury-that this information is.trus.
dl

pats: //-05~ 14 ;
If Oe ee

DON WAKEFIELD, JR./ PROCESS SERVER
Printed hase and tite

251 SPRINGS XING, CANTON, GA 30114

 

Additional iriforniiition regsidding attempted service, eto:

 
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 10 of 27

Exhibit C
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 11 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

COLUMBUS DIVISION

KOSHA, LLC; et al )
)
Plaintiffs, )
)

v. ) CV: 4:19-cv-00172-CDL
)
CLARENCE DEAN ALFORD; )
et al )
Defendants. )

 

AFFIDAVIT OF DON WAKEFIELD, JR.

 

Before me, the undersigned Notary Public, in and for said State and County,
personally appeared Don Wakefield, Jr., who after being duly sworn, states as
follows:

1. My name is Don Wakefield, Jr., | am over the age of nineteen years. I
have personal knowledge concerning the following facts.

an I am a process server for Phoenix Legal and was given the work
assignment of serving Clarence Dean Alford at his last known residence of 152
Wildwood Drive, Eatonton, Georgia 31024. ‘

3. On November 4, 2019 at 2:50 p.m. EST, I went to Alford’s residence

located at 152 Wildwood Drive, Eatonton, Georgia 31024 to serve him with
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 12 of 27

Plaintiffs’ Complaint, Summons, and Plaintiffs’ Application for Writ of Seizure or
Attachment. I observed two vehicles, a black Ford Expedition with Georgia Tech
Institution license plate and a white BMW with Georgia license plate, in the
driveway. I knocked on the door and rang the doorbell; however, no one answered
the door.

4. On November 5, 2019, at 10:26 a.m. EST I again went to Alford’s
residence at 152 Wildwood Drive, Eatonton, Georgia 31024 and was unable to serve
Alford because no one would answer the door. The same vehicles I observed on
November 4, 2019 were in the driveway on November Sth.

5. On November 7, 2019 at 6:25 p.m., I attempted to serve Alford at his
residence. However, this time, I was prohibited from entering the property by the
security guard who prevented me from accessing Alford’s residence to serve him.
Further, a Putnam County Sheriff was called to the gate and he further denied me
entry upon the property.

Further affiant sayeth not.

Don aaa Jr. /

2 tif App
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 13 of 27

STATE OF beoeeih

COUNTY OF //éLoten

The foregoing instrument was subscribed, sworn to and acknowledged before

me this / 3 day of November 2019.

Koei. M. Uhteo

Notary Public
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 14 of 27

Exhibit D
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 15 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

COLUMBUS DIVISION

KOSHA, LLC; et al )
)
Plaintiffs, )
)

V. ) CV: 4:19-cv-00172-CDL
)
CLARENCE DEAN ALFORD; )
et al )
Defendants. )

 

AFFIDAVIT OF YAWANNA N. MCDONALD

 

Before me, the undersigned Notary Public, in and for said State and County,
personally appeared Yawanna N. McDonald, who after being duly sworn, states as
follows:

1. My name is Yawanna N. McDonald, I am over the age of nineteen
years, I am an attorney licensed to practice law in Alabama, and I represent the
Plaintiffs in this matter. I have personal knowledge concerning the following facts.

2. In October 2019, I hired Phoenix Legal to personally serve Defendant

Clarence Dean Alford (“Alford”) at his last known residence of 152 Wildwood
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 16 of 27

Drive', Eatonton, Georgia 31024, with Plaintiffs’ Complaint and summons in this
matter.

3. On November 5, 2019, I received notice that the process server went to
Alford’s residence on November 4, 2019 at 2:50 p.m. EST and there was no answer
at the door although vehicles were located in the driveway. See Exhibit 1- Notice
and picture of vehicles.

4, Additionally, on November 5, 2019, I received notice that the process
server went to Alford’s residence again on November 5, 2019 at 10:26 a.m. EST and
was unable to serve Alford because no one would answer the door. Exhibit 2- Notice
of attempted service.

5. On November 5, 2019, I had communications via email and telephone
with James C. Eidson, Esq., regarding Plaintiffs’ allegations against Alford. Mr.
Eidson entered a Notice of Limited Appearance on behalf of Alford on November
6, 2019.

6. On November 6, 2019, I instructed the process server to visit Alford’s
residence after 5 p.m., or even the weekend in hopes of locating him for service.

7. To that end, on November 7, 2019 at 6:25 p.m., the process server again

attempted to serve Alford at his residence. However, this time, the process server

 

* Affiant was able to obtain this address from recently filed, October 3, 2019, divorce proceedings
in Dlugolenski v Alford, SUCV-2019-000231, Superior Court Putnam County, Georgia.

2
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 17 of 27

was stopped by the property security guard and prevented from accessing Alford’s
residence to serve him. Further, a Putnam County Sheriff was called to the gate and
he further denied Plaintiffs’ process server entry. Exhibit 3- Notice of attempted
service.

8. On November 9, 2019, I emailed Mr. Eidson to see if he could accept
service on behalf of Alford and/or see if Mr. Eidson could obtain information from
Alford regarding where Alford would like to be served. Exhibit 4- Email to Eidson.

9. Unfortunately, Mr. Eidson has not been able to obtain approval to
accept service on behalf of Alford and as of the November 11, 2019 at 7:55 a.m.
CST had not heard from Alford lately. Exhibit 4.

10. Prior to filing this action, Plaintiffs had direct communications with
Alford regarding their investments with his company, Allied Energy Services, LLC.
Further Alford, along with Allied Energy Services, LLC., is a guarantor for
Plaintiffs’ loans. As such, Alford is an integral necessary party to this litigation.

11. After performing due diligence in our attempts to serve Alford, I
believe that Alford is actively concealing himself to avoid service of the summons
and therefore Plaintiffs cannot successfully serve him.

12. Further, Plaintiffs’ counsel has no other information, besides his

Wildwood Drive residence, as to where Alford can be located to serve him and
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 18 of 27

therefore believe service by publication pursuant to O.C.G.A. § 9-11—-4(f)(1)(C) is
necessary to effectuate service on Alford.

Further affiant sayeth not.

Wayrnas ten ChutA—

Yawanna N. McDonald

stTaTEOR Alama
COUNTY OF JeSercon

The foregoing instrument was subscribed, sworn to and acknowledged before

Des bilo

Ngtary Public

me this if day of November 2019.

 

6
etter sseseeneee™
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 19 of 27

Exhibit 1
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 20 of 27

Yawanna McDonald

 

 

 

SPS eae ee
From: Frank James <notifications@mail.servemanager.com>
Sent: Tuesday, November 5, 2019 9:25 AM
To: Yawanna McDonald
Subject: [ServeManager] Job #3945192 Update

Attempted Serve

Frank James shared a service notification with you:

Details

Process Server: Don Wakefield, Jr.

Date & Time: Nov 4, 2019, 2:50 pm EST

Service Type: Unsuccessful Attempt

Description of Service:

No answer. No activity. There were two vehicles in the driveway. (1) A black Ford Expedition with GA Tech Institution

plate Registered in July and expired in July of 2019. (2) A white BMW with GA plate No. : Expires in
April 2020.

Service Address

152 Wildwood Drive, Eatonton, GA 31024

Job & Case

Job: 3945192

Recipient: CLARENCE DEAN ALFORD

Case: 4:19-cv-00172-CDL

Plaintiff: KOSHA, LLC; et al

Defendant: CLARENCE DEAN ALFORD; et al
Court: USDC

County: Middle District Columbus Division

Documents: APPLICATION FOR WRIT OF SEIZURE OR ATTACHMENT,SUMMONS IN A CIVIL ACTION, COMPLAINT, EXHIBITS
1
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 21 of 27

Pe - 4g IT Car

 

Frank James
770.873.6999

PHOENIX LEGAL

251 Springs Xing

Canton, GA 30114
http://phoenixlegalpi.com/
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 22 of 27

Exhibit 2
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 23 of 27

Yawanna McDonald

 

 

Poe aa
From: Frank James <notifications@mail.servemanager.com>
Sent: Tuesday, November 5, 2019 9:51 AM
To: Yawanna McDonald
Subject: [ServeManager] Job #3945192 Update

Attempted Serve

Frank James shared a service notification with you:

Details

Process Server: Don Wakefield, Jr.

Date & Time: Nov 5, 2019, 10:26 am EST

Service Type: Unsuccessful Attempt

Description of Service:

No answer. No activity. There were two vehicles in the driveway. (1) A black Ford Expedition with GA Tech Institution

plate No. | Registered in July and expired in July of 2019. (2) A white BMW with GA plate No. Expires in
April 2020.

Service Address

152 Wildwood Drive, Eatonton, GA 31024

 

Job & Case

Job: 3945192

Recipient: CLARENCE DEAN ALFORD

Case: 4:19-cv-00172-CDL

Plaintiff: KOSHA, LLC; et al

Defendant: CLARENCE DEAN ALFORD; et al
Court: USDC

County: Middle District Columbus Division

Documents: APPLICATION FOR WRIT OF SEIZURE OR ATTACHMENT,SUMMONS IN A CIVIL ACTION, COMPLAINT, EXHIBITS
1
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 24 of 27

Exhibit 3
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 25 of 27

Yawanna McDonald

 

From: Frank James <notifications@mail.servemanager.com>
Sent: Sunday, November 10, 2019 8:19 AM

To: Yawanna McDonald

Subject: [ServeManager] Job #3945192 Update

Attempted Serve

Frank James shared a service notification with you:

Details

Process Server: Don Wakefield, Jr.

Date & Time: Nov 7, 2019, 6:25 pm EST

Service Type: Unsuccessful Attempt

Description of Service:

| was unable to access the property due to the security guard at the front gate who denied me access. The Sheriff of

Putnam County was called out and unfortunately was also unable to allow me access due to his interpretation of the
Federal Law.

Service Address

152 Wildwood Drive, Eatonton, GA 31024

 

Job & Case

Job: 3945192

Recipient: CLARENCE DEAN ALFORD

Case: 4:19-cv-00172-CDL

Plaintiff: KOSHA, LLC; et al

Defendant: CLARENCE DEAN ALFORD; et al
Court: USDC

County: Middle District Columbus Division

Documents: APPLICATION FOR WRIT OF SEIZURE OR ATTACHMENT,SUMMONS IN A CIVIL ACTION, COMPLAINT, EXHIBITS
1
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 26 of 27

Exhibit 4
Case 4:19-cv-00172-CDL Document 30-1 Filed 11/14/19 Page 27 of 27

Yawanna McDonald

From: James Eidson <james@eidsonlawfirm.com>
Sent: Monday, November 11, 2019 7:55 AM

To: Yawanna McDonald

Cc: Andy Campbell

Subject: RE: Service

Good morning Yawanna. | do not have approval to accept service on behalf of Dean. | have not heard from him lately.
Also, | have not yet been fully retained as of yet. If | get retained, | will let you know and we can touch base on service.
Many thanks.

James C. Eidson, Esq.

The Eidson Law Firm, P.A.
401 Rusmor Street

Orange Park, Florida 32073
Phone: (904) 990-8080
Fax: (904) 990-1768
james@eidsonlawfirm.com

This e-mail contains PRIVILEGED AND CONFIDENTIAL information intended only for the use of the addressee(s) named
above. If you are not the intended recipient of this e-mail, or the employee or agent responsible for delivering it to the
intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly prohibited. If you
have received this e-mail in error, please notify us by reply e-mail and delete this e-mail from your records.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed herein. This disclosure is intended to
satisfy U.S. Treasury Department regulations.

From: Yawanna McDonald <yawanna@campbellpartnerslaw.com>
Sent: Saturday, November 9, 2019 8:56 AM

To: James Eidson <james@eidsonlawfirm.com>

Cc: Andy Campbell <andy@campbellpartnerslaw.com>

Subject: Service

James,
Do you have approval to accept service for Dean? Or ask Dean where he would like us to serve him at? He’s avoiding
service at his residence. Thanks

Best regards,
Yawanna
